DETAILED ACTION

Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-11 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheck (DE102010037285, English translation and original document enclosed with this office action) or in the alternative under 35 U.S.C. 103 as obvious over Scheck in view of Baker (U.S. Pat. No. 6,910,820).
Regarding claim 1, Scheck discloses a labeling devvice (10) for applying labels (3) to containers (FIGS. 1-2, [0028]-[0038] of translation hereinafter), comprising: 
	- an unwinding unit for receiving thereon at least one supply roll (12) with a label tape (2) (FIGS. 1-2, [0028]-[0038]); 
	- an intermediate buffer unit (14a) for temporarily storing the label tape (2) unwound from the supply roll (12), the intermediate buffer unit (14a) comprising at least one first movable roller unit (16) (FIGS. 1-2, [0028]-[0038]); 
	- a drive unit (see [0030], Abstract) arranged downstream of the intermediate buffer unit when seen in a conveying direction (R) and used for driving the label tape in the conveying direction (FIGS. 1-2, [0028]-[0038]); and 
	- a processing unit (40) for separating the label tape (2) into the individual labels (FIGS. 1-2, [0028]-[0038]), 
	wherein the intermediate buffer unit (14a) and the drive unit have arranged between them a separately configured, dynamic buffer unit (14b, 14c) comprising at least one second movable roller unit (16), which is movable independently of the intermediate buffer unit (FIGS. 1-2, [0028]-[0038]). Note that additional rollers 16 and other buffers or rollers disclosed in Scheck also satisfy the above arrangement of units. 
Scheck further teaches the canceled claim 2 limitations added to claim 1 wherein the second movable roller unit comprises a movement mechanism for a deflection roller, and wherein the movement mechanism and the deflection roller are configured such that, when Page 2 of 10Application No. 16/472,847Application Filing Date: June 21, 2019Docket No. GRU19308PCTUSthe labeling device is started within a container interval a dynamic pulling force acting on the label tape will be limited to 50N or less (0 N pressure at rest, FIGS. 1-2, [0028]-[0038]).
Examiner also notes that Figure 1 of Baker teaches driven roller units 24,38 as well as several elements that may function as deflection rollers (e.g., “the guide rollers 22, 24, 28, 32, and 34 can assume a wide variety of forms and locations,” column 9, lines 12-17; column 9, lines 5 -33; FIG. 1). Column 9, lines 34-53 of Baker also teaches that the guide rollers may include additional guide components such as plates or [pivot] arms to create the desired positioning and/or tension in the tape (column 9, lines 28-33). Baker also shows the driven roller units 24,38 directly downstream of several features that can satisfy the limitations for the dynamic buffer unit and the intermediate buffer unit (i.e., rollers column 7, line 52 – column 8, line 29).  This teaching satisfies the claimed limitation of a second movable roller unit having a movement mechanism for a deflection roller. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate dynamically movable deflection rollers into either the first or second movable roller (e.g., in order to compensate for other conditions, such as pulling force).  
Regarding claim 3, Scheck teaches wherein the labeling device comprises deflection rollers for guiding the label tape having a diameter in a range of 0-25 mm (“[T]he driven rollers can have different diameters corresponding to the different feed speeds,” [0007]).  
Regarding claim 4, Scheck teaches wherein the dynamic buffer unit is arranged directly upstream of the drive unit as previously discussed with respect to claim 1. (FIGS. 1-2, [0028]-[0038]). 
Examiner also notes that Figure 1 of Baker teaches driven roller units 24,38 as well as several elements that may function as deflection rollers (e.g., “the guide rollers 22, 24, 28, 32, and 34 can assume a wide variety of forms and locations,” column 9, lines 12-17; column 9, lines 5 -33; FIG. 1). Column 9, lines 34-53 of Baker also teaches that the guide rollers may include additional guide components such as plates or [pivot] arms to create the desired positioning and/or tension in the tape (column 9, lines 28-33). Baker also shows the driven roller units 24,38 directly downstream of several features that can satisfy the limitations for the dynamic buffer unit and the intermediate buffer unit (i.e., rollers, column 7, line 52 – column 8, line 29).  This teaching satisfies the claimed limitation of a second movable roller unit having a movement mechanism for a deflection roller. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate dynamically movable deflection rollers into either the first or second movable roller (e.g., in order to compensate for other conditions, such as pulling force).
Regarding claim 5, Scheck does not teach wherein the second movable roller (16) unit has a lower mass than the first movable roller unit (16) (FIGS. 1-2, [0028]-[0038]). However, Figure 1 of Baker shows a labelling device with supply roller 62 and guide rollers 32,42 that are visibly larger than the platen roller 36 and driven roller 38, for example (column 9, line 5 – column 10, line 9). Absent an express teaching that the rollers have the same mass (e.g., by making the smaller roller denser than the larger roller), the different size of the rollers also indicates a different roller mass. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the rollers of Scheck to include rollers of different size in order to minimize the surface area where the adhesive side 20 of the linerless tape 165 and driven roller 38 contact as desired by Baker (column 10, lines 17-21).
Regarding claim 6, Scheck does not expressly teaches wherein the second movable roller unit comprises fewer deflection rollers than the first movable roller unit. Baker shows a labelling device with a second movable roller unit having three deflection arms 46,48,49 whereas guide 38 and driven roller 36 have only two (column 7, line 52 – column 8, line 8). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Scheck to include a different number of rollers between units in order to assist in pulling the tape from the supply roll as desired by Baker.
Regarding claim 7, Scheck teaches wherein the second movable roller unit is pretensioned with a second spring element and/or wherein the dynamic buffer unit comprises a damping element so as to dampen the movement of the second movable roller unit (e.g., clutch, column 13, lines 31-56).  
Regarding claim 8, Scheck teaches wherein the second movable roller unit comprises at least one pivotable or movable deflection roller (16). (FIGS. 1-2, [0028]-[0038]).
Examiner notes that, even if Scheck does not expressly show a second movable roller in the sense of a deflection roller, Baker teaches several elements that may function as deflection rollers, wherein “the guide rollers 22, 24, 28, 32, and 34 can assume a wide variety of forms and locations, column 9, lines 5 -33; FIG. 1). Column 9, lines 34-53 of Baker also teaches that the guide rollers may include additional guide components such as plates or [pivot] arms to create the desired positioning and/or tension in the tape (column 9, lines 28-33). This teaching satisfies the claimed limitation of a second movable roller unit having a movement mechanism for a deflection roller. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate dynamically movable deflection rollers into either the first or second movable roller (e.g., in order to compensate for other conditions, such as pulling force).  
Regarding claim 9, Scheck teaches wherein the second movable roller (16) unit comprises as a movement mechanism a pivot lever so as to pivot the deflection roller (16) about an axis. FIGS. 1-2, [0028]-[0038]). As shown, FIG. 2 of Scheck shows a pivotable bar for (16):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Examiner notes that, even if Scheck does not expressly show a second movable roller in the sense of a deflection roller with a pivot, for example, Baker teaches several elements that may function as deflection rollers, wherein “the guide rollers 22, 24, 28, 32, and 34 can assume a wide variety of forms and locations, column 9, lines 5 -33; FIG. 1). Column 9, lines 34-53 of Baker also teaches that the guide rollers may include additional guide components such as plates or [pivot] arms to create the desired positioning and/or tension in the tape (column 9, lines 28-33). This teaching satisfies the claimed limitation of a second movable roller unit having a movement mechanism for a deflection roller. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate dynamically movable deflection rollers into either the first or second movable roller (e.g., in order to compensate for other conditions, such as pulling force).  
Regarding claim 10, Scheck teaches wherein the second movable roller unit comprises as a movement mechanism a movable and/or spring- tensioned carriage, so as to move the deflection roller along an optionally linear path (FIG. 2 shows a configuration of the tensioned carriage capable of moving along a linear path). 
Regarding claim 11, Scheck teaches wherein the unwinding unit and the intermediate buffer unit are configured as a separate unit with a carrier frame which is separate from the processing unit (FIGS. 1-2, [0028]-[0038]).
Regarding claim 20, Scheck teaches wherein at least one of the deflection rollers is arranged in the dynamic buffer unit (FIGS. 1-2, [0028]-[0038]).  
Examiner notes that, even if Scheck does not expressly show the deflection roller arranged in the dynamic buffer unit, (see e.g., Baker teaches several elements that may function as deflection rollers, wherein “the guide rollers 22, 24, 28, 32, and 34 can assume a wide variety of forms and locations, which therefore includes the dynamic buffer unit, column 9, lines 5 -33; FIG. 1). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to incorporate dynamically movable deflection rollers into either the first or second movable roller (e.g., in order to compensate for other conditions, such as pulling force).
Regarding claim 21, Scheck does not teach the claimed pivot lever. However, Baker teaches wherein the pivot lever is a spring-tensioned pivot lever (e.g., clutch, column 13, lines 31-56). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the roller of Scheck with the clutch or pivot lever in order to control the motor drive speed as desired by Baker.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheck and Baker as applied to claim 1 above, and further in view of Lochner (U.S. Pat. No. 6,585,844)
Regarding claim 19, the references as combined do not expressly teach wherein the processing unit coats the labels with glue and transfers the labels to the containers. However, Lochner teaches application of adhesive or glue to labels which are cut and applied to a surface (column 2, lines 12-30; column 3, lines 12-27). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the labelling device of Scheck to include a processing/joining unit in order to cut and glue the respective ends of the label onto a container as desired by Eder.


Response to Arguments

Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant contends on page 9 of the remarks that only roller 14c, and not 14 or 14b, shown in FIG. 2 of Scheck discloses an arm with a movable roller. However, amended claim 1, lines 11-14, only requires that the second movable roller unit comprises a movement mechanism for a deflection roller. While the above §§ 102/103 rejection of claim 1 cites only actuating rollers for the “movement mechanism” of the deflection rollers, the claim as written is broad enough to include axial rotation of the deflection roller as among Applicant’s claimed movement mechanisms.
On pages 9-10 of the remarks, Applicant contends that the dynamic movement mechanism is not disclosed or suggested by Baker “because the two buffer units of Baker serve to isolate the printing process with the printing head 70 from the motion of the roll 14 and the applicator 17.” However, this disclosure of Baker does not read on any of Applicant’s claimed limitations. Paragraphs [0061]-[0069] of Applicant’s Specification provide few structural features of the dynamic buffer unit 70 aside from it having a second movable roller unit, and the fact that it operates passively ([0061]). As such, the dynamic buffer unit only requires a modicum of, for example, axial roller movement from the roller to read on a dynamic buffer unit as claimed, and a dynamic mechanical pulling force acting on the tape may be achieved by axial rotation of the roller.
Regarding claims 1 and 4, Applicant contends that Scheck does not teach the following arrangement of units required by claim 1: drive unit [Wingdings font/0xE0]dynamic buffer unit [Wingdings font/0xE0]intermediate buffer unit. The drive unit does not recite any structural limitations in claim 1, but ostensibly requires a drive wheel/roller. The dynamic buffer unit requires a second movable roller unit, and the intermediate buffer unit requires only that the label tape is stored there for a time. 14a-14c shown in Figure 2 of Scheck satisfy the arrangement of the above units required by claims 1 and 4.
Claim 4 only adds to claim 1 the limitation wherein the dynamic buffer unit is directly upstream of the drive unit. Elements 14a-14c in Figure 1 of Scheck appear to teach this limitation. Examiner suggests further clarifying the term “directly” to expressly indicate whether the dynamic buffer unit is immediately adjacent to the drive unit or whether dynamic buffer unit is proximal.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745